UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-6472
DONELL MYERS,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
            Falcon B. Hawkins, Senior District Judge.
                            (CR-95-152)

                      Submitted: May 14, 2002

                      Decided: May 31, 2002

        Before MOTZ and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Donell Myers, Appellant Pro Se. Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MYERS
                              OPINION

PER CURIAM:

   Donell Myers seeks to appeal the district court’s order denying his
motion for reduction of sentence under 18 U.S.C.A. § 3582(c)(2)
(West 2000), based upon Amendment 599 to the sentencing guide-
lines. At the outset, we must determine whether Myers timely filed
his notice of appeal. In criminal cases, the defendant must file his
notice of appeal within ten days of the entry of judgment. Fed. R.
App. P. 4(b)(1)(A); United States v. Alvarez, 210 F.3d 309, 310 (5th
Cir. 2000). With or without a motion, the district court may grant an
extension of time to file of up to thirty days upon a showing of excus-
able neglect or good cause. Fed. R. App. P. 4(b)(4); United States v.
Reyes, 759 F.2d 351, 353 (4th Cir. 1985). Where excusable neglect
is apparent from the face of record, we need not remand the case to
the district court for such determination. Reyes, 759 F.2d at 354.

   The district court entered its order on the criminal docket on Febru-
ary 7, 2002, see Fed. R. App. P. 4(b)(6); the ten-day appeal period
expired on February 18, 2002.* Myers dated the notice of appeal Feb-
ruary 20, and it was received in this court on March 4, 2002. See Fed.
R. App. P. 4(d). Myers’ notice of appeal was, therefore, filed beyond
the ten-day appeal period but within the excusable neglect period. We
find that excusable neglect appears on the face of the record. Reyes,
759 F.2d at 354; see Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.
P’ship, 507 U.S. 380, 388 (1993) (discussing factors in determining
whether excusable neglect exists); United States v. Clark, 51 F.3d 42,
44 (5th Cir. 1995) (holding that "Pioneer controls determinations of
excusable neglect under Rule 4(b)"). Thus, we have jurisdiction over
Myers’ appeal.

   Turning to the merits of Myers’ claims, we have reviewed the
record and the district court’s order and find no reversible error.
Accordingly, we affirm on the reasoning of the district court. United
States v. Myers, No. CR-95-152 (D.S.C. Feb. 7, 2002). We dispense

  *The ten-day period expired on Sunday, February 17, 2002. Thus,
Myers had until Monday, February 18, to timely file his notice of appeal.
Fed. R. App. P. 26(a)(3).
                     UNITED STATES v. MYERS                      3
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED